Order entered April 14, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00292-CR

                           PERRY LEWIS SMART, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-12-56097-P

                                         ORDER
        Before the Court is the State’s April 2, 2014 motion to accept brief tendered. We

GRANT the motion. We ORDER the State’s brief received April 2, 2014, filed as of the date of

this order.


                                                   /s/   JIM MOSELEY
                                                         PRESIDING JUSTICE